222, 228, 88 P.3d 840, 844 (2004). Moreover, writ relief is typically
                 available only when there is no plain, speedy, and adequate remedy in the
                 ordinary course of law. NRS 34.170; NRS 34.330; Int'l Game Tech., 124
                 Nev. at 197, 179 P.3d at 558. Generally, an appeal is an adequate legal
                 remedy precluding writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                             Having considered the petition and joinder thereto, we are not
                 persuaded that our intervention is warranted at this time. NRAP 21(b)(1);
                 Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev. at 677, 818 P.2d at
                 851. Accordingly, we
                                   ORDER the petition DENIED.




                                                            Hardesty



                                                            Douglas



                                                            Cherry
                                                                   ChstartAte- .          1




                 cc: Hon. James M. Bixler, District Judge
                      Hutchison & Steffen, LLC
                      Maddox, Isaacson & Cisneros, LLP
                      Carroll, Kelly, Trotter, Franzen, & McKenna
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1411A    e